Title: To Thomas Jefferson from Albert Gallatin, 4 June 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     4 June 1805
                  
                  The enclosed papers were transmitted as a ground of complaint against Mr Hollingsworth district attorney of Maryland. I see clearly enough that he kept for some months money received on account of revenue bonds, and which he ought to have paid immediately to the collector of Oxford: and the question arising from that fact is whether it be sufficient ground for removal or some other step. But what the parties principally complain of is an attempt to extort by demanding, in the first instance, costs to which they say he was not entitled, and afterwards by issuing new writs. This part of the subject I do not understand, and cannot say whether he acted legally or not. I beg leave to submit the whole to your consideration and decision. 
                  With great respect Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
               